Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          March 27, 2019

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                         DIVISION II
 KITSAP COUNTY, a political subdivision of                          No. 50574-6-II
 the State of Washington,

                        Respondent,
                                                               UNPUBLISHED OPINION
        v.

 KITSAP RIFLE AND REVOLVER CLUB, a
 not-for-profit corporation registered in the
 State of Washington,

                        Appellant.

 IN THE MATTER OF THE UNPERMITTED
 SHOOTING FACILITY located at the 72-acre
 parcel at 4900 Seabeck Highway NW,
 Bremerton Washington, viz Kitsap County Tax
 Parcel ID No. 362501-4-002-1006.


       MAXA, C.J. – The Kitsap Rifle and Revolver Club (Club) appeals the trial court’s order

granting a permanent injunction in response to Kitsap County’s petition for further relief to

enforce the court’s earlier entry of a declaratory judgment.

       Earlier in this action, the trial court granted summary judgment on the County’s

declaratory judgment claim and ruled that the Club’s operation of a shooting facility without an

operating permit violated Kitsap County Code (KCC) 10.25. The Club appealed that ruling.

When the Club continued to operate a shooting facility despite its failure to obtain an operating

permit, the County sought further relief under RCW 7.24.080. The trial court granted the

County’s request for a permanent injunction, which enjoined the Club from operating a shooting
No. 50574-6-II


facility until it obtained an operating permit under KCC 10.25. The trial court did not obtain

consent from the appellate court to issue the injunction.

       We hold that (1) the trial court had the authority to enter the permanent injunction under

RCW 7.24.080 after final judgment was entered because the permanent injunction did not

modify and instead merely enforced the declaratory judgment, (2) the trial court had the

authority under RAP 7.2(e) to enter the permanent injunction while the Club’s appeal of the

declaratory judgment was pending because the permanent injunction enforced the declaratory

judgment, and (3) the Club received sufficient procedural due process and was not entitled to an

evidentiary hearing. Accordingly, we affirm the trial court’s entry of the permanent injunction.

                                              FACTS

KCC 10.25

       In 2014, Kitsap County enacted KCC 10.25 concerning the lawful discharge of firearms

in the county. KCC 10.25.090 governs operating permits for shooting facilities, and requires that

shooting ranges already in existence apply for and obtain an operating permit from the County’s

Department of Community Development (DCD). In addition, the ordinance requires shooting

facilities to meet detailed standards. KCC 10.25.090(4).

       Under KCC 10.25.090(1), a shooting facility’s failure to obtain an operating permit as

KCC 10.25 requires results in “closure of the range until such time [as] a permit is obtained.”

Shooting facilities operating “without a permit are subject to code compliance enforcement,

including but not limited to injunctive relief.” KCC 10.25.090(1). The effective date of KCC

10.25 was December 22, 2014.




                                                 2
No. 50574-6-II


       As of December 2014, the Club operated a shooting facility in the Bremerton area. The

Club did not apply for an operating permit within 90 days of KCC 10.25’s effective date as

required by KCC 10.25.090(2).

Lawsuit and Summary Judgment

       In March 2015, the County filed a lawsuit against the Club, requesting a declaration that

the Club was in violation of KCC 10.25 and an injunction to prevent the Club from operating its

shooting facility until it received an operating permit. In April, the trial court entered a

preliminary injunction enjoining the Club from operating its shooting facility until it had

submitted an operating permit application to DCD.

       A year later, in March 2016, the Club finally submitted an application for an operating

permit. On April 7, the trial court granted the Club’s motion to dissolve the preliminary

injunction.

       On April 20, the trial court heard argument on the County’s motion for summary

judgment. The County informed the court that it no longer sought a permanent injunction.

Instead, the County requested a declaratory ruling that the Club’s operation of a shooting facility

without an operating permit violated KCC 10.25.

       In a May 31 order, the trial court granted summary judgment in favor of the County on its

claim for declaratory relief. The court ruled that KCC 10.25 was enforceable against the Club’s

shooting facility and that operation of the facility without an operating permit violated KCC

10.25. On August 8, the court entered a final judgment confirming and adopting the May 31

summary judgment order. The court’s order stated, “There are no remaining issues to be




                                                  3
No. 50574-6-II


resolved by this Court.” Clerk’s Papers (CP) at 33. The Club appealed the summary judgment

order.1

Lapse of March 2016 Permit Application

          After the Club submitted the March 2016 permit application, David Lyman of DCD

determined that the Club needed to provide extensive additional information to complete its

application. On May 3, Lyman sent the Club a written request for this information. Under KCC

21.04.200(B)(1), the Club had 90 days to provide the additional information requested.

          By August 1, the Club’s deadline to submit additional information, DCD had not

received any additional materials from the Club. Under KCC 21.04.200(B)(1), “[i]f the

applicant does not submit the required information within the ninety-day period, the project

permit application shall automatically expire.” Lyman informed the Club in writing on August

23 that the application had lapsed, but the Club did not respond.

          Despite the lapse of its operating permit application, the Club continued to operate a

shooting facility. The Club’s website encouraged members in August 2016 to come to the

shooting range for shooting activities and listed practice events and matches on the Club’s

calendar. The County continued to receive regular complaints from the Club’s neighbors

indicating that there was ongoing shooting occurring on the property.

County’s Petition for Further Relief and Second Permit Application

          In September, the County filed with the trial court a petition for further relief under RCW

7.24.080, which sought a permanent injunction preventing the Club from operating a shooting

facility until the Club obtained an operating permit as required under KCC 10.25 and the trial



1
 This court ultimately affirmed the trial court’s summary judgment order. Kitsap County. v.
Kitsap Rifle & Revolver Club, 1 Wash. App. 2d 393, 399, 405 P.3d 1026 (2017), rev. denied, 190
Wash. 2d 1015 (2018).


                                                   4
No. 50574-6-II


court’s May 31 declaratory judgment order. A hearing on the petition was noted for September

29.

       On September 27, the Club filed its opposition to the County’s petition. The Club also

filed a declaration regarding factual issues. On the morning of September 29, the Club submitted

a second application to DCD for an operating permit. As a result, the trial court continued the

hearing on the County’s petition for further relief to February 2, 2017 so DCD could review the

Club’s second application.

       After an initial review of the Club’s second application, DCD determined that the

submission was essentially the same as the Club’s first application. On October 17, 2016 Lyman

again wrote to the Club requesting the same additional information he previously had requested

and informing the Club of the 90-day deadline to respond.

       On January 9, 2017, Barbara Butterton, chair of the Club’s permit application committee,

requested clarifying information from DCD. Lyman responded to Butterton’s requests on

January 12, reminding her in the same correspondence that the Club’s deadline to submit

additional information was January 15.

       Also on January 12, the Club requested a 90-day extension to provide the additional

information to DCD. Lyman determined that an extension was not warranted because the Club

essentially had resubmitted the same material as the March 2016 application, which Lyman had

first informed the Club in May 2016 needed supplementation. DCD denied the requested

extension and stated that the application had expired.

       DCD then formally denied the Club’s second application for a permit. DCD’s final

written decision, sent to the Club on January 30, 2017 explained that the Club could appeal the




                                                 5
No. 50574-6-II


decision through the hearing examiner process. The Club filed an administrative appeal of

DCD’s decision.

Order Granting Permanent Injunction

       On February 2, the trial court held a hearing on the County’s petition for further relief.

Before the hearing, Lyman filed a declaration with attachments updating the status of the Club’s

second application. The Club also submitted an additional declaration with over 1,800 pages of

attachments. The Club asked the trial court either to require DCD to grant a 90-day extension on

its permit application or to hold an evidentiary hearing regarding DCD’s denial. On February

10, the trial court denied the Club’s request for an extension, noting that the Club must first

exhaust its administrative remedies. The court also denied the Club’s request for an evidentiary

hearing.

       On March 24, as required under RCW 7.24.080, the trial court entered a detailed order

summarizing the facts and directing the Club to appear and to show cause why the County’s

petition for further relief should not be granted. The Club again submitted an additional

declaration. The show cause hearing occurred on March 31. The Club argued that it was

attempting to complete the permit application process in good faith while the County was

holding the Club to unfair standards. The Club did not renew its request for an evidentiary

hearing.

       The trial court orally granted the County’s petition for further relief under RCW 7.24.080

and stated that it would enter the requested permanent injunction. The court noted that although

the case was on appeal, it did not need permission from the appellate court to enter the injunction

because “[t]he relief that is being sought is solely to enforce that declaratory judgment. It is not




                                                  6
No. 50574-6-II


to seek the change of the court’s original granting of summary judgment.” Report of

Proceedings (RP) (March 31, 2017) at 7-8.

       On June 12, the trial court entered an order issuing the permanent injunction, which

included findings of fact and conclusions of law. The court granted the County’s motion for

further relief pursuant to RCW 7.24.080. The court enjoined the Club from operating a shooting

facility on its property until the Club obtained an operating permit in compliance with KCC

10.25. The Club appeals the order entering the permanent injunction.

                                           ANALYSIS

A.     ISSUANCE OF PERMANENT INJUNCTION AFTER DECLARATORY JUDGMENT

       The Club argues that the trial court’s entry of a final judgment on the May 2016 summary

judgment order granting declaratory relief removed the court’s authority to subsequently enter a

permanent injunction. We disagree.

       1.   Standard of Review

       In general, we review a trial court’s grant of an injunction and the terms contained in the

injunction for abuse of discretion. Kucera v. Dep’t of Transp., 140 Wash. 2d 200, 209, 995 P.2d 63

(2000). “Trial courts have broad discretionary power to fashion injunctive relief to fit the

particular circumstances of the case before it.” Hoover v. Warner, 189 Wash. App. 509, 528, 358
P.3d 1174 (2015). A trial court abuses its discretion if its decision is based upon untenable

grounds or the decision is manifestly unreasonable or arbitrary. Kucera, 140 Wash. 2d at 209.

       However, whether a trial court has authority to issue an injunction is a question of law

that we review de novo. See Kave v. McIntosh Ridge Primary Rd. Ass’n, 198 Wash. App. 812,

819, 394 P.3d 446 (2017).




                                                 7
No. 50574-6-II


       2.    Authority Under RCW 7.24.0802

       Under the Uniform Declaratory Judgment Act, chapter 7.24 RCW, trial courts have the

authority to declare the rights of the parties and such a declaration has the force and effect of a

final judgment. RCW 7.24.010. In addition, RCW 7.24.080 states, “Further relief based on a

declaratory judgment or decree may be granted whenever necessary or proper.” RCW 7.24.080

codifies “the principle that every court has inherent power to enforce its decrees and to make

such orders as may be necessary to render them effective.” Ronken v. Bd. of County Comm’rs of

Snohomish County, 89 Wash. 2d 304, 311-12, 572 P.2d 1 (1977).

       “Further relief” under RCW 7.24.080 may include the entry of a permanent injunction.

City of Union Gap v. Printing Press Props., LLC, 2 Wash. App. 2d 201, 233, 409 P.3d 239, rev.

denied 191 Wash. 2d 1003 (2018); see also Ronken, 89 Wash. 2d at 311 (stating that combining

declaratory relief and injunctive relief is proper).

       Here, the County expressly sought further relief under RCW 7.24.080. And the trial

court issued the permanent injunction based on RCW 7.24.080. The issue under RCW 7.24.080

is whether the permanent injunction here was necessary or proper. We hold that the trial court

had authority to issue the permanent injunction under RCW 7.24.080 because the injunction was

necessary to implement its declaratory judgment order.

       The trial court’s declaratory judgment established that the Club’s operation of a shooting

facility without an operating permit violated KCC 10.25. However, even after the trial court’s



2
  The County also claims that the trial court had authority to enter the permanent injunction (1)
under KCC 10.25.090(1), which states that shooting facilities that operate without a permit are
subject to injunctive relief; and (2) based on its inherent equitable powers granted to superior
courts by article IV, section 6 of the Washington Constitution. However, the County’s motion
for the permanent injunction was based on RCW 7.24.080. Because we hold that the trial court
had authority to issue the permanent injunction under RCW 7.24.080, we need not address the
County’s other claims of authority.


                                                   8
No. 50574-6-II


order, the Club continued to violate KCC 10.25 by operating its shooting facility without an

operating permit. Therefore, without further relief the trial court’s declaratory judgment was

meaningless. We hold that the trial court had authority under RCW 7.24.080 to issue the

permanent injunction because the injunction was “necessary” to implement the declaratory

judgment order.

       The Club makes several related arguments based on the fact that the trial court entered a

final judgment when it granted summary judgment on the County’s claim for declaratory relief.

First, the Club argues that RCW 7.24.080 is inapplicable because the trial court’s permanent

injunction did not merely enforce the final declaratory judgment, but instead substantially

modified that judgment. The Club cites Kemmer v. Keiski, 116 Wash. App. 924, 68 P.3d 1138

(2003), for the proposition that a substantial modification of a final judgment must be

accomplished under CR 60.

       However, the trial court’s permanent injunction order did not modify its declaratory

judgment in any way. Instead, the injunction closely tracked the declaratory judgment. The

declaratory judgment stated that “KCC 10.25 is enforceable against [the Club’s] shooting range

facility, and operation of the shooting facility without an operating permit is a violation of

Chapter 10.25 KCC.” CP at 2188. The permanent injunction enjoined the Club “from operating

a shooting facility on its Property until it obtains an Operating permit in compliance with KCC

Chapter 10.25.” CP at 2082.

       This case is much different than Kemmer, where the trial court entered a judgment

granting a 12-foot easement and then entered a second judgment expanding that easement to 30

feet at some points. 116 Wash. App. at 927, 931. The court held that the second judgment was

precluded by the first judgment because it was not merely a clarification of the prior judgment,




                                                  9
No. 50574-6-II


but constituted “a substantial and significant modification.” Id. at 934. Here, the injunction was

a means to force the Club to comply with the declaratory judgment. RCW 7.24.080 authorizes

such further relief without the need to invoke CR 60.

       Second, the Club focuses on the language of the trial court’s final judgment, which stated

that “[t]here are no remaining issues to be resolved by this Court.” CP at 33. The Club again

cites Kemmer, 116 Wash. App. at 932, for the proposition that a final judgment that disposes of all

claims precludes all further proceedings in the same case. The Club argues that once the trial

court entered a final judgment, it had no authority to grant new relief except under CR 60.

       However, RCW 7.24.080 necessarily contemplates that the trial court has authority to

grant further relief after a final declaratory judgment has been entered. If a trial court could

never grant further relief after judgment without going through the CR 60 procedure, RCW

7.24.080 would be superfluous.

       Third, the Club suggests that the County waived its ability to obtain a permanent

injunction when it informed the trial court during the summary judgment argument that it no

longer was seeking a permanent injunction. The summary judgment order noted that “the

County stated that it no longer seeks a permanent injunction, and that it only seeks a declaratory

judgment.” CP at 2184. But the Club cites no authority to support its position that a party who

decides not to request a permanent injunction when the trial court enters a declaratory judgment

cannot seek a permanent injunction as further relief under RCW 7.24.080.

       Fourth, the Club argues that the permanent injunction cannot be justified on the grounds

that it was a mere clarification of the 2015 preliminary injunction that was dissolved in April

2016. But the trial court did not base its entry of the permanent injunction on the dissolved

temporary injunction, and the County does not argue that the permanent injunction represented a




                                                 10
No. 50574-6-II


clarification of the temporary injunction. Accordingly, we hold that the trial court had authority

to enter the permanent injunction under RCW 7.24.080.

B.     ISSUANCE OF PERMANENT INJUNCTION DURING APPEAL

       The Club argues that because there was a pending appeal of the May 2016 summary

judgment order granting declaratory relief, under RAP 7.2(e) the trial court had no authority to

enter a permanent injunction without the consent of the appellate court. We disagree.

       RAP 7.2(e) provides that after an appeal the trial court may hear and determine

postjudgment motions and actions to modify a decision, but “[i]f the trial court determination

will change a decision then being reviewed by the appellate court, the permission of the appellate

court must be obtained prior to the formal entry of the trial court decision.” However, RAP

7.2(c) also expressly states that after the appellate court has accepted review in a civil case, “the

trial court has authority to enforce any decision of the trial court.”

       As discussed above, the permanent injunction did not change the declaratory judgment.

The injunction merely enforced the declaratory judgment. The trial court expressly noted the

limited nature of the relief it was granting: “The relief that is being sought is solely to enforce

that declaratory judgment. It is not to seek the change of the court’s original granting of

summary judgment. Accordingly, I find that permission of the Court of Appeals is not required

for issuing the final entry of a permanent injunction.” RP (March 31, 2017) at 7-8. As a result,

RAP 7.2(e) authorized the trial court’s entry of the permanent injunction without the appellate

court’s consent.

       The Club argues that the permanent injunction changed the declaratory judgment for

purposes of RAP 7.2(e) because the injunction will remain in place until the County issues an

operating permit, which is out of the Club’s control. The Club apparently compares the




                                                  11
No. 50574-6-II


permanent injunction with the temporary injunction, which remained in place until the Club

applied for a permit. But the trial court’s declaratory judgment expressly stated that the Club’s

operation of a shooting facility without an operating permit was in violation of KCC 10.25. The

permanent injunction tracked that language.3

       Accordingly, we hold that the trial court did not err in issuing the permanent injunction

even though the appeal of the declaratory judgment was pending.

C.     SUFFICIENCY OF PROCEDURAL DUE PROCESS

       The Club argues that the trial court erred in issuing the permanent injunction without

holding an evidentiary hearing on the factual issues that arose after the court’s declaratory

judgment. The Club claims that due process required a full hearing on the merits of these factual

issues before the trial court could enter the permanent injunction.4 We disagree.5




3
  The Club seems to suggest that it was improper to issue a permanent injunction based on the
County’s approval of a permit, which was entirely within the County’s control. But the Club
apparently relies only on the law of contempt, which is not analogous to a permanent injunction
to enforce a declaratory judgment.
4
  The Club asserts that it does not “explicitly challenge any findings, since its procedural due
process rights were violated, and the purposed findings are tainted for that reason.” Br. of App.
at 3-4. We treat unchallenged findings of fact as verities on appeal. Kitsap Rifle, 184 Wash. App.
at 267. Unchallenged conclusions of law become the law of the case. Rush v. Blackburn, 190
Wash. App. 945, 956, 361 P.3d 217 (2015). The Club does not challenge any specific finding of
fact or conclusion of law entered by the trial court in its order granting the permanent injunction.
Accordingly, we need not review the sufficiency of the permanent injunction’s findings of fact or
conclusions of law.
5
  The Club did not include the lack of an evidentiary hearing in its assignments of error or in its
statement of issues relating to the assignments of error. However, the Club’s briefs discuss the
alleged need for an evidentiary hearing at some length. Therefore, we consider this issue. See
Union Elevator & Warehouse Co. v. State, 144 Wash. App. 593, 601, 183 P.3d 1097 (2008).


                                                 12
No. 50574-6-II


       1.    Legal Principles

       The Fourteenth Amendment to the United States Constitution and article I, section 3 of

the Washington Constitution prohibit the government from depriving a person of life, liberty, or

property without due process of law. “When a state seeks to deprive a person of a protected

interest, procedural due process requires that an individual receive notice of the deprivation and

an opportunity to be heard to guard against erroneous deprivation.” Amunrud v. Bd. of Appeals,

158 Wash. 2d 208, 216, 143 P.3d 571 (2006). “Due process is a flexible concept; the level of

procedural protection varies based on circumstance.” Aiken v. Aiken, 187 Wash. 2d 491, 501, 387
P.3d 680 (2017). Whether the trial court’s proceedings afforded the Club due process is a

question of law that we review de novo. See id.

       RCW 7.24.080 provides that when the trial court deems a petition for further relief to be

sufficient, “the court shall, on reasonable notice, require any adverse party whose rights have

been adjudicated by the declaratory judgment or decree, to show cause why further relief should

not be granted forthwith.”

       2.    Analysis

       The Club argues that due process required an evidentiary hearing before the court entered

the permanent injunction because the court considered new issues that arose after the entry of the

declaratory judgment. The County argues that the Club’s due process rights were satisfied

through the multiple opportunities it had to be heard, including the show cause hearing required

by RCW 7.24.080. We agree with the County.

       First, the Club cites no authority for the proposition that an evidentiary hearing is

required for the court to grant further relief under RCW 7.24.080. The Club also provides no

analysis to support the conclusion that an evidentiary hearing is required in this situation.




                                                 13
No. 50574-6-II


       Second, RCW 7.24.080 provides the necessary procedural requirements before further

relief can be granted: reasonable notice and the ability for the adverse party to show cause why

relief should not be granted. These requirements fulfill the fundamental due process concepts of

notice and the opportunity to be heard. The Club has not challenged the constitutionality of

RCW 7.24.080 on due process grounds.

       Third, the very nature of an action for further relief based on a declaratory judgment

requires the trial court to make factual findings relating to events that occurred after the entry of

a declaratory judgment. Despite the need for additional factual development, RCW 7.24.080

does not require an evidentiary hearing.

       Fourth, the Club had ample opportunity to present evidence and argument to the trial

court. The parties appeared before the trial court in three separate hearings on the County’s

petition, September 29, 2016, February 2, 2017, and March 31, 2017 (the show cause hearing).

The Club submitted voluminous legal briefs and declarations to the court in advance of these

hearings. The trial court heard oral argument at the September 29 and February 2 hearings and

even requested additional briefing from the parties in advance of the March 31 show cause

hearing. This process was constitutionally adequate as well as adequate under RCW 7.24.080.

       The Club cites a case from this court stating that the purpose of a preliminary injunction

is to preserve the status quo “until the trial court can conduct a full hearing on the merits.” SEIU

Healthcare 775NW v. Dep’t of Soc. & Health Servs., 193 Wash. App. 377, 392, 377 P.3d 214

(2016). The Club apparently contends that this case supports a rule that the trial court must

conduct an evidentiary hearing before granting further relief under RCW 7.24.080. However,

the court in SEIU did not address whether an evidentiary hearing is required before the trial court

can issue a permanent injunction or challenge the hearing requirements under RCW 7.24.080.




                                                  14
No. 50574-6-II


        The Club also argues that because there were disputed factual issues that arose between

entry of the declaratory judgment and entry of the permanent injunction, the trial court was

precluded from entering judgment under the summary judgment principles of CR 56. The Club

argues that an evidentiary hearing was required to resolve these factual issues. But the trial court

here was addressing a motion for further relief under RCW 7.24.080, not a summary judgment

motion. The Club has presented no authority for the proposition that, in deciding whether to

grant further relief under RCW 7.24.080, a trial court cannot resolve disputed factual issues

based on the parties’ declarations without holding an evidentiary hearing.

        We hold that the trial court did not violate the Club’s due process rights in issuing the

permanent injunction without holding an evidentiary hearing.

                                          CONCLUSION

        We affirm the trial court’s entry of the permanent injunction enjoining the Club from

operating a shooting facility until it obtained an operating permit under KCC 10.25.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      MAXA, C.J.

 We concur:




 JOHANSON, J.P.T.



 LEE, J.



                                                 15